Citation Nr: 0404500	
Decision Date: 02/18/04    Archive Date: 02/27/04

DOCKET NO.  99-02 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for hepatitis.

2.  Entitlement to service connection for a blood disorder.

3.  Entitlement to a disability rating in excess of 10 
percent for peptic ulcer disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and M.H.


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from July 1959 to October 
1963.

This appeal arises from adverse decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
dated in March 1996, denying the veteran's claim of 
entitlement to a disability rating in excess of 10 percent 
for peptic ulcer disease, and in July 1998, denying service 
connection for a blood disorder, hepatitis, a colon 
condition, and hypertension.  The veteran duly appealed the 
denial of an increased rating, based on a notice of 
disagreement received in March 1996, and for service 
connection for a blood disorder and hepatitis, based on a 
notice of disagreement specifying only those disorders 
received in August 1998.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.

In May 2002, the veteran testified at a personal hearing 
before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.  The veteran waived 
RO review of documentary evidence submitted at that time and 
evidence subsequently submitted in January 2004.  See 
38 C.F.R. § 20.1304(c) (effective prior to January 23, 2002).

At the veteran's May 2002 hearing and in subsequent 
communications, the veteran has claimed service connection 
for chronic fatigue syndrome.  This issue has not been 
addressed by the RO and is referred for appropriate notice 
and development.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  The preponderance of the evidence shows the veteran does 
not currently have hepatitis.

3.  The preponderance of the evidence shows the veteran does 
not currently have a blood disorder.

4.  The veteran's peptic ulcer disease is inactive and is 
manifested neither by recurring severe symptoms two or three 
times a year averaging 10 days duration nor with continuous 
moderate manifestations.


CONCLUSIONS OF LAW

1.  Hepatitis was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 5107, 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.102, 3.303(2003).

2.  A blood disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 5107, 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.102, 3.303(2003).

3.  The criteria for a rating in excess of 10 percent for 
peptic ulcer disease have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.20, 4.114, Diagnostic 
Code (DC) 7305 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45,620-45,632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
§ 7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

The Board notes that the RO did not refer to the explicit 
provisions of the VCAA when it adjudicated the case below.  
Nevertheless, the Board finds that VA's duties have been 
fulfilled in the instant case.  Here, the RO advised the 
veteran of the evidence necessary to substantiate his service 
connection and increased ratings claims by various documents.  
For example, the veteran was advised of the applicable 
criteria concerning peptic ulcer disease by the November 1999 
Statement of the Case (SOC).  The January 1999 SOC addressed 
the evidence of record in the veteran's claims of service 
connection.  These SOCs and the November 1999 and February 
2002 Supplemental SOCs identified the evidence currently of 
record and identified deficiencies in the evidentiary record.  
The RO specifically notified the veteran of the provisions of 
the VCAA and what evidence was necessary to establish service 
connection in a letter dated in August 2001.  Additionally, 
the RO and the Board discussed the veteran's claims with him, 
clarifying evidence and insuring the duties to notify and 
assist were met in hearings held in April 1999 and May 2002.   
In response to these documents and the notification provided 
at the veteran's hearings the veteran has submitted private 
medical records addressing the deficiencies.  The SOCs, 
SSOCs, and hearings all indicated that VA would request any 
pertinent medical records identified by the veteran, all such 
records have been obtained.  As such, the veteran was kept 
apprised of what he must show to prevail in his claim, what 
information and evidence he is responsible for, and what 
evidence VA must secure.  Therefore, there is no further duty 
to notify.  See generally Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided); Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001) (when there is 
extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply); Valiao v. Principi, 17 Vet. App. 229 (2003)(facts 
averred by claimant cannot conceivably result in grant of 
benefits the case should not be remanded for development that 
could not possibly change outcome of decision).  Thus, the 
Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled, to include the 
revised regulatory provisions 38 C.F.R. § 3.159.  No 
additional assistance or notification to the veteran is 
required based on the facts of the instant case.  

As already stated, the RO did not refer to the explicit 
provisions of the VCAA when it adjudicated the case below.  
However, for the reasons stated above, the Board has found 
that VA's duties under the VCAA have been fulfilled.  
Further, the RO considered all of the relevant evidence of 
record and all of the applicable law and regulations when it 
adjudicated the claim below, and the Board will do the same.  
As such, there has been no prejudice to the veteran that 
would warrant a remand, and the veteran's procedural rights 
have not been abridged.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

Factual Background

The evidence of record consists of service medical records, 
post service private medical records, and records of VA 
treatment and examination.  Additionally, the veteran has 
submitted several written presentations detailing his 
contentions with regard to his claims of service connection 
and increased rating.  This evidence will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Review of the veteran's service medical records reveals the 
veteran's entrance examination, in July 1959, noted no 
abnormalities beyond a scar on the left cheek and defective 
vision.  He reported no abnormalities on his report of 
medical history.

In May 1961, he was seen for a hematoma on his tongue.  There 
was no treatment specified, he was to return as needed.  In 
October 1961, a diagnosis of herpangina is noted.  Ten days 
later he was noted to have lingular papillitis and 
herpangina.  The treatment recommended was Cepacol lozenges.  
No further notation was made.

An October 1962 treatment record noted the veteran had a 
cold, cough, dizziness; and weakness with shortness of breath 
for the previous three days.  On examination the diagnosis 
was moderate upper respiratory infection with lungs clear.  
Several days later he was noted to still have the malaise, 
cough, sore throat, and increased weakness.  His examination 
showed only a red pharynx.  The diagnosis was viral upper 
respiratory infection.  He was seen for tests, including a 
blood test.  He had been given decongestant the previous 
Friday.  Two day later, because he was not better, he was 
admitted for evaluation.

A clinical record cover sheet from the hospital noted that 
the veteran was hospitalized from October 24 to October 31 
for primary atypical pneumonia.  The radiographic reports 
from this time period record the presence of pneumonic 
infiltrate in the left upper lobe that had cleared by 
February 1963. 

In November 1962, he was noted to be doing well.  He had been 
in the hospital with atypical pneumonia.  A follow-up chest 
X-ray revealed slight clearing of the pneumonic infiltrate in 
the right upper quadrant.  

A February 1963 "Missile physical" included a report of 
medical history.  The examiner summarized and elaborated on 
the veteran's answers.  He noted that the veteran reported 
having sinus trouble while stationed in Missouri, but not 
while in the Montana climate.  He reported developing a 
"sour stomach" with heartburn 2 to 3 times per week.  
Antacids relieved this, but it was aggravated by fatty foods 
- and had occurred since he was a child.  He reported that it 
might stop for several years or months without symptoms and 
then recur.  The examiner noted that in October 1962 he had 
developed a primary atypical pneumonia picture.  He was 
evaluated at that time for, according to the veteran, the 
possibility of hepatitis and was told that a test, noted by 
examiner by its description to be BSP, was abnormal.  He was 
noted to have hemoptysis in October 1962 with the pneumonia.

The report of medical examination performed for the Missile 
examination noted no pertinent abnormalities.  The veteran's 
medical history was again noted.  The relevant diagnosis was 
"History of epigastric burning, suggestive of peptic 
ulcer."

A February 1963 consultation report noted that the veteran 
had a history of epigastric burning pain of seven year's 
duration.  He had never had melena, hematochezia or 
hematemesis.  His pain was invariably relieved by antacids 
and was aggravated by carbonated beverages such as Pepsi-Cola 
and spicy food such as pizza.  Alcohol also aggravated the 
epigastric pain.

The veteran's history was noted to be strongly suggestive of 
peptic disease.  It was recommended that the veteran be 
treated indefinitely (more or less vigorously - depending on 
course) as if he had an ulcer with hemorrhage.  He was to 
avoid a variety of foods and follow a bland diet.  

An addendum noted that review of chest X-rays showed a 
clearing of infiltrate noted in October 1962.  Additionally, 
a BSP test was ordered because the last test, dated in 
October 1962, was 12.5 %. 

In February 1963, following a periodic examination, the 
veteran was found not to meet the physical qualifications for 
assignment to the Missile Program because of symptoms of 
peptic ulcer for years - he was then symptomatic requiring 
diet control and antacid medication.

In March 1963, a blood chemistry report noted the results of 
a B.S.P. test as "2 % in 45 minutes."  A clinical data 
notation recorded "abnormal BSP 24/10/62."

The veteran's September 1963 separation examination and 
report of medical history note the veteran was taken out of 
missiles because of his stomach.  The examiner noted that the 
veteran was unfit for missile duty because of ulcer symptoms.  
The veteran's report of stomach, liver or intestinal trouble 
was explained to refer to frequent indigestion.  There was no 
other significant medical or surgical history.  

A report of medical history taken in September 1964, 
apparently for private insurance purposes, noted the veteran 
was hospitalized for ten days with pneumonia in 1962 and 
treated for an ulcer in 1963.  He also reported thrombosed 
external hemorrhoids in June 1964.

Private treatment records from January 1967 to February 1968 
reveal the veteran was diagnosed with hemorrhoids after 
complaining of passing blood in a bowel movement.  The 
handwritten report identifies some abnormality of the sigmoid 
colon based upon sigmoidoscopy, but is largely illegible.

In January 1973, the veteran was hospitalized for a 
hemorrhoidectomy for persistent rectal symptoms.  A complete 
general physical examination was entirely normal except for 
the presence of mixed piles and mild tenderness of the 
lumbosacral spine.  The veteran had previously been in the 
hospital a short while ago, and had a complete work-up for 
rectal bleeding that proved negative except for the presence 
of hemorrhoids.  An examination report noted no 
gastrointestinal or abdominal abnormalities.  CBC, urine, 
serology, SMA-12 and X-ray examination were all noted to be 
normal.

In February 1974, the veteran was hospitalized with a 
diagnosis of spastic colon.  He had complained of pain over 
his lower quadrant for the previous six days.  A discharge 
summary noted CBC, urine, SMA-12, X-ray of the chest were all 
normal.  A colon X-ray showed some irritability of the right 
colon.  The ileum was not filled.  A small bowel [x-]ray was 
performed with was interpreted as normal, except for some 
rapid bowel transit.

Private treatment notes indicated that the veteran injured 
his back in the late 1970's while working.  This injury 
resulted in a chronic low back disorder.  The veteran 
underwent multiple surgeries and eventually retired in the 
early 1980's because of the disability.  The veteran has been 
in receipt of Social Security disability benefits since 
August 1984 because of his severe residuals of multiple 
failed back surgeries, ulcers, bleeding rectum, degenerative 
disc disease, chronic lumbar pain, recurrent muscle spasm, 
and classical pain response.  The Administrative Law Judge 
with the Social Security Administration (SSA) found that the 
ulcers and rectal bleeding were secondary to strong pain 
medication prescribed for the back disorder. 

VA first examined the veteran in May 1984.  He reported 
developing ulcers while in the Air Force in the 1960's.  He 
reported being X-rayed in service and being told that he had 
a gastric ulcer.  He was given antacids.  He was discharged 
in 1962, but not for medical reasons.  Since that time he had 
continued to have daily trouble and took daily antacids.  On 
examination the veteran's liver and spleen were not palpable 
and there were no masses or tenderness.  The diagnosis was 
history of peptic ulcer disease, probably active by present 
history.

The veteran was granted service connection for peptic ulcer 
disease, rated noncompensably disabling from February 1984.

VA treatment records dated from 1985 and 1986 reveal 
complaints related to the veteran's low back pain and ulcer.  
The veteran is noted to have a history of a duodenal ulcer 
and was prescribed Mylanta.

VA again examined the veteran in April 1986.  He stated that 
his ulcers had been giving him more trouble for the previous 
two years.  He had more pain and sour stomach and had to eat 
very bland foods.  He was still under the care of the VA 
Medical Center (VAMC) every four weeks and was taking Mylanta 
and Valium.  He thought the last X-ray examination on his 
stomach had been two years earlier, but he did not know the 
results.  Abdominal examination revealed that the liver and 
spleen were not enlarged.  There was generalized subjective 
tenderness over the entire abdomen.  There was no rigidity or 
masses felt.  A CBC (complete blood count) was noted to be 
normal.  The diagnosis was history of peptic ulcer disease, 
symptomatic.

As a result of the examination and treatment records, the 
veteran's rating was increased to 10 percent, effective from 
October 1985.  The rating has remained at 10 percent to the 
present time.

In March 1986, VA treatment notes show the veteran complained 
of cramping of the abdomen.  It was diagnosed as a side 
effect of Feldene, a medication the veteran had been taking.  
He was also treated for complaints of ulcers in his mouth and 
throat, diagnosed as canker sores possibly also due to the 
Feldene.  The veteran continued to complain of cramping in 
the abdomen in April 1986.  In September 1986, the veteran 
continued to complain of stomach problems; his abdomen was 
noted to be soft without tenderness.

VA next examined the veteran in February 1987.  He reported 
that for the previous year he continued to have heartburn and 
stomach cramping.  He saw doctors at the VAMC and was given 
Valium and Gaviscon.  He stated that he had seen bright red 
blood recently and had been told that he had hemorrhoids.  He 
also reported that he had had a stomach X-ray examination 
with a private doctor about three months earlier.  He 
reported being told his X-ray was normal.  He was given 
Tagamet at this time which helped considerably, but the 
doctors at the VAMC had told him to continue with Gaviscon 
instead.  A CBC was again noted to be normal.  The abdominal 
examination was found to be negative.  The diagnosis was 
peptic ulcer disease, active but with a reported negative 
upper GI X-ray three months ago.

A March 1987 VA treatment note indicates a diagnosis of 
bleeding hemorrhoids.  An April 1987 private treatment report 
with Dr. B.C.M. of a colonoscopic examination and barium 
enema examination showed sigmoid diverticulosis, otherwise 
negative, and second-degree hemorrhoids.

A November 1989 letter from Dr. D.L. noted that the veteran 
was under his care on a rehabilitation unit.  He had a 
multiply operated back with a chronic pain syndrome.  He 
noted there was also a history of peptic ulcer disease and 
hypertension.

VA treatment notes dated in January 1990 note a diagnosis of 
a history of gastritis with possible peptic ulcer disease.

A March 1995 VA outpatient treatment note indicated the 
veteran was establishing himself as a patient at that clinic.  
He was noted to have a history of intermittent rectal 
bleeding since the early 1980's.  He had had UGI X-ray 
examinations but never an esophagogastroduodenoscopy (EGD).  
He had been tried on Tagamet through the VAMC, but this 
caused excessive gas production by the veteran's account.  He 
had been trying Zantac at his own expense.

An April 1995 EGD report found the veteran's upper 
gastrointestinal tract essentially normal.  The duodenum had 
small punctata, a superficial ecchymotic area in the duodenal 
bulb; possibly a small AUM, otherwise completely normal.  The 
veteran was advised to continue acid blockers as needed.

A July 1995 small bowel enteroclysis was reported to be 
within normal limits.  The report of a September 1995 
colonoscopy indicated diagnoses of diverticulosis and 
hemorrhoids.

An October 1995 VA treatment note indicated a diagnosis of 
GERD (gastroesophageal reflux disorder).  The veteran 
complained of persistent colon cramping.  He was noted to 
have had an extensive workup for gastrointestinal symptoms 
with no definitive diagnosis made.

In December 1995, the veteran filed a claim for an increased 
rating for stomach ulcers.  He reported being treated at the 
VAMC Bonham and a VA outpatient clinic.  Upon review of the 
veteran's treatment records, the RO denied the veteran's 
claim for increase in March 1996.  

The veteran filed a statement in April 1996.  He reported 
that he was 100 percent disabled.  He noted that he passed 
blood through his colon every day.  He lived on "psyllium 
hydro-cucilloid" that turned black and then red in his 
stool.  On at least three occasions per month the blood came 
back out his mouth when it failed to get to the colon.  The 
veteran reported seeing several doctors, including Dr. 
B.C.M., Dr. T.K., Dr. G.S., and Dr. P.E.  He was requested to 
provide further information so that their records could be 
procured.  The records identified by the veteran have all 
been associated with the claims folder.

An April 1996 private treatment report from Dr. B.C.M. noted 
the veteran had peptic ulcer disease with bleeding.  
Examination showed definite pain in the upper gastrum.  There 
was no guarding and bowel sounds were normal.  The diagnosis 
was peptic ulcer disease and rule out diverticulosis of the 
sigmoid colon.  A follow-up appointment in May 1996 noted the 
veteran was having bleeding from the rectum from a possible 
polyp in the rectum.

An April 1996 VA treatment record noted the veteran was seen 
for assessment of his gastrointestinal symptoms.  The veteran 
was noted to take Zantac, Metamucil, and Gaviscon.  The 
veteran was reported to occasionally vomit, about twice per 
month, a small amount of dark material.  He had gained 20 
pounds in the previous six months.  No abnormalities were 
noted on examination.  The diagnoses were diverticulosis, 
hemorrhoids, chronic rectal bleeding, GERD, and hypertension.

In June 1996, the veteran's rectal bleeding was noted to be 
probably hemorrhoidal.  

In a December 1996 private treatment record from Dr. R.J., 
the veteran was noted to have been worked up without findings 
other than diverticulosis and significant hemorrhoids in the 
past.  He was noted to need a hemorrhoidectomy, which was 
accomplished in January 1997.  Records of that procedure have 
been added to the veteran's claims folder.

By August 1997, the veteran was noted to have chronic 
constipation from laxative abuse.  He was placed on a strict 
regimen to control his constipation.  In September 1997, the 
regimen was noted to have been interrupted by a bout of left 
lower abdominal pain and discomfort.  The veteran's family 
doctor was noted to have diagnosed diverticulitis and placed 
him on Bactrim.  

A VA treatment record in September 1997 noted the veteran's 
colon resection surgery in January 1997 for diverticula and 
hemorrhoids.  

In February 1998, the veteran submitted copies of his service 
personnel records showing that he was assigned to additional 
duties on a corrosion control team beginning in August 1962

The veteran presented testimony at a hearing before the RO in 
January 1999.  He recounted his assignments during his 
service to corrosion control of aircraft.  He noted exposure 
to chemicals without protective gear.  He reported that even 
after being assigned to missiles he performed these duties 
about once per month.  He reported that the blood tests had 
shown abnormalities ever since service.  He reported that he 
and his wife were told in service that the chemicals seeping 
through his clothes and into his hands had caused the liver 
disorder.  This had also caused his hospitalization for seven 
days where he was coughing up blood.

In April 1999, Dr. B.C.M. submitted a letter in support of 
the veteran's claim.  He noted that he had been the veteran's 
family physician for over twenty years.  After reviewing the 
veteran's medical records from the USAF, he opined that it 
was impossible to rule out that the veteran's blood disorder 
was due to his exposure to the chemicals he came in contact 
with as a member of a "primary corrosion control team."  
His blood chemistry showed abnormal BSP as far back as 1962 
with a possibility of hepatitis during a hospital treatment 
for hemoptysis during the pneumonitis of October 1962.  He 
also had peptic ulcers that the doctor continued to treat.

The doctor continued that the veteran's most recent blood 
work (copies of which are in the claims folder) showed an 
abnormal high in gamma-GTP - 162 in March 1999, 125 in June 
1998, and 162 again in February 1999.  The doctor also noted 
liver and gall bladder reports with the impression, 
"hepatomegaly no focal defects" and "seen within normal 
limits" shown on a radiologist report dated in February 
1999.

Dr. B.C.M. concluded that it was not speculative to assume 
that the abnormality in his blood dated back to his military 
service and was alluded to in his early medical records for 
February 1960 to September 1963 while serving on a corrosion 
control team handling toxic chemicals.

The VA next examined the veteran in June 1999.  His medical 
history in service was noted.  The veteran reported that he 
had been told that he had some form of hepatitis.  The 
examiner noted that the veteran alleged exposure to chemicals 
in service and there was no evidence to show that there was 
any chemical damage to the liver.  The examiner noted that 
the hepatitis cleared up and he got well from it as far as 
could be told from all the tests.  He had had numerous 
subsequent studies on the liver, all normal, all liver 
function tests were normal.  There was no jaundice.  He had 
had one test, called a gamma-glutiville transpepcidase [sic] 
that was slightly elevated.  In view of only one abnormal 
test, it would usually be disregarded as not significant.  He 
had had some gastroscopic studies about a year earlier, but 
the examiner noted that the veteran would not tell him the 
results.

The examiner noted that according to the records, nothing was 
found on UGI series or on gastroscopic but they did confirm 
the fact that he had GERD, indigestion, heartburn, trouble 
swallowing, and bringing up acid into his mouth.  He took 
antacids for that and Metamucil for constipation and 
hemorrhoids.

The examiner noted that the veteran did not have any findings 
of a peptic ulcer, just GERD.  He claimed that he is getting 
worse all the time because he has a back problem with chronic 
pain.  The examiner noted that there was no connection 
between his whole ulcer history and GERD and the back 
problem.  He was also noted to have irritable colon with some 
diverticulitis and several episodes of bleeding hemorrhoids.  
There was no connection between these and the stomach 
problem.  He had had two hemorrhoidectomies that had resulted 
in a mild stricture.

On physical examination, there was no jaundice.  The examiner 
noted it was extremely difficult to elicit medical history 
from the veteran because he would not give a straight answer.  
He did not feel any liver enlargement or any masses in the 
abdomen.

The examiner diagnosed a history of peptic ulcer disease in 
the 1960's but none of the studies in recent years had shown 
that he had an active ulcer.  The examiner stated that he did 
not think the veteran had an ulcer.  He was taking 
medicine/antacids for GERD.  The examiner diagnosed a history 
of some type of inflammatory liver disease in the early 
1960's that was cleared and had no permanent damage to his 
health.

In March 2001, the veteran underwent an angioplasty.  
Subsequently, the veteran underwent surgery in September 2001 
for peritonitis.  He was initially admitted for abdominal 
pain and peritonitis.  The discharge summary report noted 
that the liver appeared normal and a CAT scan was performed 
with no remarkable comments about his liver.  The liver was 
noted to have no masses palpable at the time of surgery.  The 
surgery included an exploratory laparotomy, drainage of 
intra-abdominal abscess, sigmoid colectomy with Hartmann's 
pouch, and colostomy.  The surgical report noted that the 
liver appeared to be normal.

Approximately one week postoperatively, he was noted to have 
a slightly elevated amylase.  A CAT scan was performed, and 
it showed a large single mass lesion on the upper portion of 
the right lobe of the liver that was quite deep.  It was 
unclear what the etiology of this was.  It was not seen on 
the first contrast due to the lack of contrast.  It was also 
noted that preoperatively, the veteran had normal liver 
enzymes.

The September 19, 2001 report of the CT of the abdomen noted 
that fatty infiltration of the liver was indicated.  Neither 
the liver nor the spleen was obviously enlarged.  The 
impression was diffuse fatty infiltration of the liver 
present.  This was noted to be a non-specific finding that 
might be seen in a number of entities including diabetes 
mellitus, alcoholic cirrhosis, glycogen storage disease, 
corticosteroidism, hypertriglyceridemia, and exogenous 
obesity.

The September 28, 2001 report of a CT scan of the abdomen 
noted a lesion of the upper right lobe of the liver.  The 
diagnosis was large single mass lesion of the upper portion 
of the right lobe of liver.  It did not really enhance to any 
appreciable degree post contrast.  The mixed attenuation mass 
could be a primary liver neoplasm or conceivably could be a 
large metastatic lesion.

A September 2001 biopsy report from the veteran's 
hospitalization is also of record.  It noted a "SMOOTH 
MUSCLE AB w/ REFL TITER" test result of "<1:20."  
According to the reference range printed on the sheet, a 
"<1:20" result is negative, "1:20 to 1:40" is "weakly 
positive.  May be present in acute viral hepatitis, lupoid 
hepatitis, infectious mononucleosis, and malignancy."  A 
result of ">1:40" is "High Postive.  Highly suggestive of 
active chronic hepatitis."

An October 2001 letter from Dr. D.S., the veteran's surgeon, 
to Dr. T.K., noted the lesion on the veteran's liver.  He 
noted that an outpatient liver biopsy had been performed, 
yielding a number of cores of benign tissue.  There was some 
mild inflammatory change within the liver substance, but 
clearly no evidence of malignancy.  He noted that it was 
really not clear as to the etiology of the veteran's abnormal 
CT scan.  He suspected that it was probably an area of 
regenerating liver tissue, possibly even a focal nodular 
hyperplasia, but at the present time it was apparently of no 
clinical significance.

Dr. D.S. noted that the veteran related a history of exposure 
to chemicals while in the service forty years earlier.  He 
reported that he had been known to have abnormal liver 
enzymes (mainly GGTP) when Dr. T followed him.  Dr. D.S. 
noted that he did not have any viral hepatitis serologies, 
although the implication was that they had been negative in 
the past when they had been checked.

The doctor noted that at the present time, there was really 
nothing to do about the hepatic findings.  He would normally 
recommend that a patient have a follow-up CT scan.  He 
concluded that while it might be of unclear origin, it 
clearly was not pathological and required no particular 
follow-up.  Whether it represented some delayed effect from 
his chemical exposure from forty years ago was problematic.  
He noted that it might be very difficult to make any sort of 
association after such a long period of time.

The veteran submitted another letter from Dr. B.C.M. in May 
2002.  The doctor noted that the veteran had the following 
diagnoses:  possibility of hepatitis, peptic ulcers, and 
chronic fatigue syndrome.  He noted that the veteran has 
marked liver damage as reported in the April 1999 letter.  He 
noted this was diagnosed because of liver function tests 
dating back to 1962 showing abnormally high BSP.  He noted 
the veteran had over the course of his treatment with the 
doctor suffered with abdominal tenderness, pain, and cramping 
associated with gastrointestinal symptoms.  The duration of 
these episodes occurred more than two to three times a year 
and were frequent.  His symptoms were disabling and he was 
prescribed rest and medications.

With regard to the veteran's ulcers, the doctor noted that he 
continued to treat the veteran.  His ulcers were located in 
the duodenal area and the lower right quadrant of the stomach 
resulting in severe pain.  He had consistently been 
prescribed medication.  By history, the veteran reported 
blood in the stool and occasional vomiting of blood as 
recurrent.  His weight had ranged from 187 to 160 throughout 
the course of treatment.

The doctor concluded that it was impossible to rule out that 
the symptoms and diagnoses that he experienced were due to 
the exposure to the chemicals the veteran came in contact 
with as a member of a corrosion control team.

In May 2002, the veteran testified at a personal hearing.  
M.H. also presented testimony on the veteran's behalf.  The 
veteran described his duties while a corrosion control team 
member and how he had been exposed to chemicals.  The 
veteran's representative and M.H. outlined how the veteran's 
various medical problems had progressed from the exposures in 
service and remained chronic to the present time.  The 
veteran reported that he continued to have blood in his 
stool, both black and bright read.  He also continued to 
vomit at least once per week.  He had lost 40 pounds since 
March 2001, but regained 20 pounds.  He reported that he had 
been retired in 1983 because of his service-connected ulcer 
disease.

Doctor B.C.M. submitted an addendum dated in May 2002.  He 
noted that he had reviewed the veteran's claims file from 
1959 to date.  He opined that it was at least as likely as 
not that he was exposed to chemicals causing hepatitis and a 
blood disorder during the time he served in the Air Force in 
the 1960's.  He noted the veteran had been exposed to acetone 
and a carburetor cleaner like dichloromethane.  He opined 
that for over 20 years he had given the veteran medical 
examinations.  By these exams and records review, he opined 
that the veteran's history showed an "obvious trail" of 
bodily symptoms failures beginning with abnormal lab reports 
in 1962.  He concluded that the veteran's peptic ulcer 
disease alone was severe enough to make the veteran 
unemployable and he should be considered 100 percent 
disabled.

The Board requested a Veteran's Health Administration 
physician review the record to provide an opinion as to the 
veteran's health and etiology of any current disorders.  The 
Board received the report in May 2003 and provided the 
veteran with a copy and the opportunity for a response in 
November 2003.  The veteran submitted further argument and 
evidence in January 2004.

In the May 2003 opinion, the VA gastroenterologist opined 
that there was no evidence that the veteran currently has 
hepatitis or a blood disorder.  He reviewed the veteran's 
claims folder and medical history.  He also noted his review 
of Dr. B.C.M.'s letters and statements.  The examiner noted 
the abnormal BSP results.  He also reviewed the more recent 
abnormal liver function tests, in 1991 through 1999, noting 
that the GGT had indeed been elevated and had fluctuated 
between 125 to 152.  His other liver enzymes had always been 
normal.  His cholesterol and triglycerides had always been 
elevated.  In 1999 an ultrasound was reported to show 
hepatomegaly.  A CT scan, which was noted to be superior to 
ultrasound as far as liver size was concerned, in September 
2001 did not show any organomegaly.  

The VA gastroenterologist opined that the veteran does not 
have hepatitis or a blood disorder.  In particular, the one 
blood test in service did not indicate the presence of 
hepatitis or any diagnosable blood disorder.  There was also 
no evidence that the veteran currently had hepatitis or a 
blood disorder.  He did believe that the veteran had been 
exposed to chemicals while in service, but this did not 
translate into any harm to the veteran as noted in the chart.  
He noted that just because GGT is elevated or BSP is abnormal 
no gastroenterologist would diagnose hepatitis without 
abnormality of other liver enzymes.  He concluded that 
although the two tests were abnormal, it could not be assumed 
that he had hepatitis or currently has hepatitis since there 
are no clinical findings or liver biopsy evidence to support 
the diagnosis.

With regard to the veteran's peptic ulcer disease, the VA 
gastroenterologist noted that the veteran did currently have 
symptoms that suggest possible peptic ulcer disease and 
numerous other possibilities.  However, he was never proven 
to have peptic ulcer disease by endoscopy or upper GI series 
as these were both negative as noted in the chart.

In December 2003, the veteran submitted two data sheets on 
acetone and methylene chloride from the Agency for Toxic 
Substances and Disease Registry (ATSDR).  With regard to 
acetone, the ATSDR noted that health effects from long-term 
exposures are known mostly from animal studies.  Liver damage 
had occurred in animals after long-term exposure.  It was not 
known if people would have the same effect.  With regard to 
methylene chloride, no effect on the liver or blood was 
noted; however, it was noted that various Federal and 
International health agencies had determined that it may, 
could be reasonably anticipated to, or is a probable cancer 
causing agent in humans.

In January 2004 the veteran submitted further argument and a 
package of supporting documentation, the majority of which 
was already of record.  A June 2003 cardiology consultation 
noted a past history of chronic hepatitis, ulcers, and 
hemorrhoids.   He also submitted information regarding the 
liver and hepatitis, particularly emphasizing hepatitis C, 
obtained from the VA Internet website.  It defines hepatitis 
as swelling or inflammation of the liver.  With regard to 
liver biopsy, the website noted that in patients with 
hepatitis C they might have normal levels of liver enzymes 
and have significant fibrosis on biopsy but conversely they 
might also have elevated ALT and trivial liver disease.  

In sum, the veteran argues that his service medical records 
show that he was treated for hemoptysis - coughing up blood, 
herpangina - caused by a virus, and hepatitis - a liver 
infection caused by chemical, virus, drugs or poisons.  This 
was all due to his exposure to extreme toxic chemicals while 
assigned to the corrosion control team.  He was exposed to 
these chemicals because he was without safety protection such 
as rubber gloves, respirators, or rubber suits.

He argues that it is somehow suspicious that a 21 year old 
would be hospitalized while in service, because he asserts 
that he loved his job.  He questions why he was taken off 
flying status, i.e. off missile maintenance and back to his 
first job as an airframe repairman.  He believes that he has 
been in poor health his entire life since discharge.

Service Connection

Service connection is awarded for "disability resulting from 
personal injury suffered or disease contracted in [the] line 
of duty." 38 U.S.C. § 1110; see also 38 C.F.R. § 3.303(a) 
(2003) (service connection means facts showing "a particular 
injury or disease resulting in disability [that] was incurred 
coincident with service.").  "Disability" means a current 
disability shown by competent medical evidence to presently 
exist at the time of the award of service connection. 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Chelte v. 
Brown, 10 Vet. App. 268 (1997).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that "disability" means "impairment in earning 
capacity" resulting from diseases or injuries incurred in 
active service and their residual conditions.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  A subjective complaint 
such as pain, without a diagnosed or identified underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  

After an exhaustive review of the claims folder, the Board 
finds that the preponderance of the competent medical 
evidence contained in the record does not show that the 
veteran has current hepatitis or a blood disorder for which 
service connection may be granted. As noted above, service 
connection may be granted for disability resulting from 
personal injury suffered or disease contracted in active 
service, or secondary to a service-connected disability. See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.310.

The Board recognizes that the veteran asserts his abnormal 
test results are representative of disability that is related 
to service. However, the veteran is not competent to provide 
a medical diagnosis or an opinion regarding medical 
causation. Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).   

The Board finds that the veteran was exposed to chemicals 
during the performance of his duties on corrosion control.  
The Board notes that the veteran's recollection of the 
chemicals used is sufficient evidence to identify those 
chemicals as acetone and methylene chloride.  Review of the 
information submitted by the veteran does not show that 
exposure to such chemicals results in disability.  With 
regard to acetone, the Board notes that the ATSDR fact sheet 
stated that it was not known whether exposure would have 
effects upon the human liver although long-term exposure had 
damaged the liver in animals.  No effects upon the liver or 
the blood were noted in the ATSDR fact sheet on methylene 
chloride.

Review of the veteran's service medical records does not 
reveal a diagnosis of either hepatitis or a blood disorder 
during service.  During the veteran's hospitalization for 
pneumonia, an abnormal BSH reading and the possibility of 
hepatitis was noted.  Several months later, this reading had 
returned to normal.  For over twenty years the veteran's 
liver enzymes were not found to be abnormal.

The veteran has reported on several occasions that he was 
told not to donate blood.  The Board is unable to accept 
these recollections of the veteran as to what a doctor told 
him decades ago as evidence of a diagnosis of hepatitis in 
service.  The lay evidence of what a health care professional 
diagnosed or found on examination is hearsay, and as such is 
not competent to show the presence of that disorder.  The 
connection between what a physician said and the layman's 
account of what the physician purportedly said, filtered as 
it was through a layman's sensibilities, is simply too 
attenuated and inherently unreliable to constitute 
"medical" evidence.  See Franzen v. Brown, 9 Vet. App. 235 
(1996); Robinette v. Brown, 8 Vet. App. 69 (1995).

While the veteran's treating physician, Dr. B.C.M. reviewed 
the veteran's record and has been associated with the 
veteran's care for many years, the Board finds his opinion 
outweighed by that of the VA gastroenterologist, and Dr. 
D.S., both of whom concluded that any abnormality of the 
veteran's liver was not pathological.

Both of these physicians reviewed the veteran's test results 
and were aware of the veteran's previous chemical exposure.  
While liver enzyme tests had been elevated during recent 
years, both Dr. D.S. and the VA gastroenterologist found that 
because physical examination of the liver and indeed a biopsy 
of the liver tissue itself did not show hepatitis or liver 
disease, a diagnosis of current hepatitis was not in order.

The veteran points to many instances of diagnoses of 
hepatitis and blood disorder recorded in his treatment 
record.  The Board notes that beyond Dr. B.C.M., these 
diagnoses are mere recitation of the veteran's history.  They 
are thus simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner; they do not constitute "competent medical 
evidence." See LeShore v. Brown, 8 Vet. App. 406 (1995); 
38 C.F.R. §§ 3.159 (a)(1) (2003).  Such evidence is not 
competent, because a medical professional is not competent to 
opine as to matters outside the scope of his or her 
expertise, and a bare transcription of a lay history is not 
transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical professional.  
Leshore, supra.

The Board finds Dr. B.C.M.'s opinion less probative than the 
opinions of Dr. D.S. and of the VA gastroenterologist.  
Review of the record indicates that the doctor is a general 
surgeon rather than a specialist in gastroenterology.  
Additionally, while he provides a diagnosis of blood disorder 
and hepatitis, he does not provide a detailed rationale 
beyond the opinion that it is possible and cannot be ruled 
out.  He diagnosed hepatitis but did not address the lack of 
physical evidence of hepatitis upon surgical examination or 
biopsy.

The Board also notes that the VA examiner in June 1999 did 
not find evidence of either hepatitis or a blood disorder.  
The Board finds this opinion less probative because it did 
not address the negative findings on biopsy.  Additionally, 
the examiner noted only one instance of abnormal test results 
rather than the series of elevated GGTs shown in the record.  
Nevertheless, this opinion also weighs against a finding that 
the veteran currently has either hepatitis or a blood 
disorder.

The Board notes that the veteran has asserted information 
from the VA website contradicts the May 2003 VA opinion.  The 
Board notes that this information is general in nature, and 
applies specifically to hepatitis C rather than to damage 
caused by exposure to chemical toxins.  The May 2003 opinion 
is based upon application of a specialist's knowledge to the 
specific facts of the veteran's case rather than a general 
statement of information designed to be understood by a 
layman.  Finally, as a layman, the veteran is not competent 
to opine as to the qualitative nature of the May 2003 
opinion. 

Dr. D.S., in addressing the chemical exposure, noted that 
whether it represented a delayed effect was problematic.  He 
concluded that it might be very difficult to make any sort of 
association after such a long time.  The Board finds this 
assessment consistent with the proposition that any such a 
connection would be speculative at best.

In this case, the Board finds that the preponderance of the 
competent medical evidence demonstrates that the findings of 
abnormal GGT do not, in and of themselves, constitute a 
present "disability" in the sense that they cause an 
"impairment in earning capacity."  As such, the Board 
concludes that such findings have not been shown to rise to 
the level of a disability.  In the absence of proof of a 
present disability, the claim must be denied.  See Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143-44 (1992).

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  The Board is of the opinion that because the 
evidence in this case is not in relative equipoise service 
connection may not be granted applying the "benefit of the 
doubt" rule.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 
(2003).

In reaching the above determination, the Board has no doubt 
about the good faith of the veteran in advancing this claim.  
The law and regulations as applied to the facts shown by the 
current record dictate this determination.  Under the law, 
service connection may only be awarded when a disability 
currently exists.  The preponderance of the evidence is 
against the current existence of any liver or blood disorder.

Increased Rating

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  The average 
impairment as set forth in VA's Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, includes 
diagnostic codes which represent particular disabilities.  
Generally, the degrees of disabilities specified are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  Id.  If an 
unlisted condition is encountered it is rated under a closely 
related disease or injury in which the functions affected, 
the anatomical localization, and the symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (2003).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

Although medical reports must be interpreted in light of the 
whole recorded history, the primary concern in a claim for an 
increased evaluation for a service-connected disability is 
the present level of disability.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).

In determining a rating for a disability, the Board may only 
consider those factors that are included in the rating 
criteria provided by regulations for rating that disability.  
To do otherwise would be legal error as a matter of law.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).  As a result, the 
Board will only address medical records insofar as they 
pertain to the relevant rating criteria.  

Rating Criteria

The veteran's service connected peptic ulcer has been rated 
under 38 C.F.R. § 4.114 DC 7305 for duodenal ulcer by the RO.  
The Board finds that this is consistent with the 
symptomatology demonstrated by the veteran as contained in 
the medical record.  

Under DC 7305, for duodenal ulcer, a 60 percent rating is 
assigned when the ulcer is severe; pain only partially 
relieved by standard ulcer therapy, periodic vomiting, 
recurrent hematemesis or melena, with manifestations of 
anemia and weight loss productive of definite impairment of 
health.  A 40 percent rating is assigned when it is 
moderately severe; less than severe but with impairment of 
health manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year.  A 20 percent rating is 
assigned when it is moderate; recurring episodes of severe 
symptoms two or three times a year averaging 10 days in 
duration; or with continuous moderate manifestations.  
Finally, a 10 percent rating is appropriate when mild; with 
recurring symptoms once or twice yearly.

Analysis

The Board finds a preponderance of the evidence is a against 
a finding that the veteran's service-connected duodenal ulcer 
is productive of moderate symptomatology equating to severe 
symptoms two to three times a year averaging ten days in 
duration, or with continuous moderate manifestations.

The preponderance of the evidence shows that the veteran's 
gastrointestinal symptomatology is not produced by a service-
connected disability, but is rather produced by a combination 
of non-service-connected disorders that include GERD, 
diverticulosis, and most recently and severely, peritonitis 
and perforated diverticulum.

Review of the evidence subsequent to the veteran's service 
shows many medical reports listing diagnoses of either 
history of ulcers or ulcers.  Review of the treatment and 
testing since service does not show evidence of an active 
ulcer.

During the veteran's recent gastrointestinal surgery in 2001, 
there are no findings of an ulcer despite intensive treatment 
for various other gastrointestinal disorders.  The VA 
examiner in June 1999 noted that while the veteran had a 
history of peptic ulcer disease, none of the studies in 
recent years had shown that he had an active ulcer.  He 
attributed the veteran's symptoms to GERD.  Likewise, the 
opinion provided in May 2003 from the VA gastroenterologist 
noted that the veteran, while having symptoms that suggested 
possible peptic ulcer disease, had never been proven to have 
peptic ulcer disease by endoscopy or upper GI series.

While the veteran's treating physician, Dr. B.C.M. has 
submitted statements including most notably in May 2002, that 
attributes considerable disability to peptic ulcer disease, 
the Board notes that the doctor does not cite any particular 
signs or symptoms nor provide any diagnostic testing results 
that show an active peptic or duodenal ulcer.  He merely 
makes the statement that "peptic ulcer disease alone is 
severe enough to make him unemployable and he should be 
considered 100 % disabled."  The Board notes that in May 
2002 the veteran had recently undergone major surgery for 
peritonitis and perforated diverticulosis, two disorders 
completely unrelated to peptic or duodenal ulcer.  The 
doctor's statement is an incomplete assessment of the state 
of the veteran's gastrointestinal system without addressing 
such obviously debilitating disorders.  The Board assigns 
little probative value to the opinion.

To the extent that the veteran attributes symptomatology to 
his service-connected peptic ulcer disease, the Board notes 
that he is not competent to identify the source of 
gastrointestinal signs or symptoms.  See Espiritu, 
2 Vet. App. at 494; 38 C.F.R. § 3.159(a)(1).   

The possibility of an extraschedular evaluation for the 
veteran's service connected disability has been considered. 
The present appeal does not present an exceptional or unusual 
disability picture with such factors as marked interference 
with employment or frequent hospitalizations for his service-
connected disorder so as to preclude the use of the regular 
rating criteria.  While the veteran has been on Social 
Security disability retirement since the 1980's, review of 
that determination shows that it was based predominately upon 
his low back disability, not upon the service-connected 
peptic ulcer disease.  Thus, an increased rating on an 
extraschedular basis pursuant to 38 C.F.R. § 3.321 is not in 
order.

For the reasons stated above, the Board finds that the 
evidence does not show the veteran met or nearly approximated 
the criteria for a rating greater than 10 percent for 
duodenal ulcer.  As such, the preponderance of the evidence 
is against the claim and it must be denied.  The benefit of 
the doubt doctrine is not for application.  See generally 
Gilbert, supra; Ortiz, supra.


ORDER

Service connection for hepatitis is denied.

Service connection for a blood disorder is denied.

A rating greater than 10 percent for peptic ulcer disease is 
denied.




	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



